   Case 3:15-md-02670-JLS-MDD Document 1778 Filed 01/16/19 PageID.122875 Page 1 of 1
                      MINUTES OF THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA

IN RE PACKAGED SEAFOOD PRODUCTS ANTITRUST LITIGATION


Case Number:   15MD2670-JLS(MDD)         WITNESS LIST            Evidentiary Hearing

     DATE             PLF          DEF                     WITNESS NAME
01/14/2019        X                        RUSSELL W. MANGUM, III
01/14/2019                   X             JOHN H. JOHNSON
01/15/2019        X                        DAVID SUNDING
01/15/2019                   X             LAILA HAIDER
01/16/2019        X                        MICHAEL A. WILLIAMS
01/16/2019                   X             LAILA HAIDER (RECALLED)
